UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1015



In re:   THADDEUS D. WILLIAMS

                 Debtor,

-----------------------------------

SANDRA S. SPAIN, a/k/a Sandra S. Spain Sprouse; TREADEGAR
CONSTRUCTION, LLC,

                 Plaintiffs,

           v.

THADDEUS D. WILLIAMS,

                 Defendant – Appellant,

           and

MICHELE B. WILLIAMS,

                 Defendant,

BRUCE H. MATSON,

                 Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00709-JAG)


Submitted:   May 29, 2014                    Decided:   June 2, 2014
Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thaddeus D. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Thaddeus D. Williams appeals from the district court’s

order dismissing his appeal from the bankruptcy court’s order

granting   him    a    discharge    in    bankruptcy.         The   district    court

dismissed Williams’ appeal after he failed to timely file an

appeal brief and designation of the record.                   See Fed. R. Bankr.

P. 8006.    We have reviewed the record and the district court’s

order and find no reversible error and no abuse of discretion.

See Fed. R. Bankr. P. 8001(a); In re SPR Corp., 45 F.3d 70, 74

(4th Cir. 1995); In re Serra Builders, Inc., 970 F.2d 1309, 1311

(4th Cir. 1992).             Accordingly, we grant leave to proceed in

forma   pauperis       and    affirm   the    district    court’s      order.      We

dispense   with        oral    argument      because    the    facts    and     legal

contentions      are   adequately      presented   in    the    materials      before

this court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                          3